2017 UT App 209



               THE UTAH COURT OF APPEALS

                     MELVIN MCQUARRIE,
                         Appellant,
                             v.
                JANETTE COLLEDGE MCQUARRIE,
                          Appellee.

                      Per Curiam Opinion
                        No. 20170720-CA
                    Filed November 16, 2017

           Third District Court, Salt Lake Department
                 The Honorable Robert P. Faust
                          No. 084904419

       James A. McIntyre and Richard R. Golden, Attorneys
                          for Appellant
        Douglas B. Thayer, Andrew V. Wright, and Cole L.
                Bingham, Attorneys for Appellee

Before JUDGES GREGORY K. ORME, MICHELE M. CHRISTIANSEN, and
                   DAVID N. MORTENSEN.

PER CURIAM:

¶1     Melvin McQuarrie (Husband) appeals the August 9, 2017
order dismissing the parties’ respective petitions to modify their
divorce decree. This matter is before the court on Janette
Colledge McQuarrie’s (Wife) motion for summary disposition
based upon lack of jurisdiction due to the absence of a final,
appealable order. Specifically, she argues that the August 9, 2017
order is not final because it awarded Wife attorney fees in an
amount to be determined at a later date.

¶2     This court does not have jurisdiction to consider an
appeal unless it is taken from a final judgment or order. See
Loffredo v. Holt, 2001 UT 97, ¶¶ 10, 15, 37 P.3d 1070. An order is
                     McQuarrie v. McQuarrie


final only if it disposes of the case as to all parties and “finally
dispose[s] of the subject-matter of the litigation on the merits of
the case.” Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649
(citation and internal quotation marks omitted); see also Utah R.
Civ. P. 54(b).

¶3      Wife argues that the August 9, 2017 order is not final
because the issue of attorney fees has not fully been resolved. See
ProMax Dev. Corp. v. Raile, 2000 UT 4, ¶ 15, 998 P.2d. 254 (“[A]
trial court must determine the amount of attorney fees
awardable to a party before the judgment becomes final for the
purposes of an appeal under Utah Rule of Appellate Procedure
3.”). Husband responds that ProMax was effectively overruled
by a recent amendment to rule 58A of the Utah Rules of Civil
Procedure. Specifically, rule 58A(f) states: “A motion or claim for
attorney fees does not affect the finality of a judgment for any
purpose, but under Rule of Appellate Procedure 4, the time in
which to file the notice of appeal runs from the disposition of the
motion or claim.” Utah R. Civ. P. 58A(f). The advisory committee
note to the rule states that the changes to the rule “are part of a
coordinated effort to . . . change the effect of a motion for
attorney fees on the appealability of a judgment. The combined
amendments of this rule and Rule of Appellate Procedure 4
effectively overturn ProMax Development Corp. v. Raile, 2000 UT
4, 998 P.2d 254.” Id. R. 58A advisory committee note.

¶4     Contrary to Husband’s arguments, the changes in rule
58A did not affect the appealability of the order in this case. Rule
4(b)(1)(F) of the Utah Rules of Appellate Procedure states: “If a
party timely files in the trial court any of the following, the time
for all the parties to appeal from the judgment runs from the
entry of the dispositive order: . . . a motion or claim for attorney
fees under rule 73 of the Utah Rules of Civil Procedure.” Utah R.
App. P. 4(b)(1)(F). Rule 73, like rule 4(b), is addressed to post-
judgment motions. See Utah R. Civ. P. 73(b)(1) (“The motion
must: . . . specify the judgment and the statute, rule, contract, or
other basis entitling the party to the award . . . .”). Under
subsection 4(b)(2), if a notice of appeal is filed after entry of a



20170720-CA                     2                2017 UT App 209
                     McQuarrie v. McQuarrie


judgment but before entry of an order resolving the post-
judgment motion for attorney fees, then the notice of appeal will
relate forward to the date the motion for attorney fees is
resolved. See Utah Rule App. P. 4(b)(2). However, rule 4(b)(1)(F)
is not applicable to this case because no post-judgment motion
for attorney fees was ever filed. In its August 9, 2017 order, the
district court awarded attorney fees in an amount to be
determined at a later date. Thus, the order, by its own terms,
contemplated additional actions by the parties in order to
resolve issues still in dispute. Accordingly, because rule
4(b)(1)(F) applies only to post-judgment motions for attorney
fees and no such motion was filed in this case, traditional case
law concerning the finality of judgment for purposes of appeal
still applies.

¶5     Rule 58A(f) of the Utah Rules of Civil Procedure does not
alter this court’s analysis. While rule 58A(f) does not reference
rule 73 of the Utah Rules of Civil Procedure, it mirrors the
language of rule 4(b)(1)(F) of the Utah Rules of Appellate
Procedure in stating that a “motion or claim for attorney fees”
does not affect the finality of a judgment. Compare Utah R. Civ. P.
58A(f) with Utah R. App. P. 4(b)(1)(F). Rule 58A(f) expressly
references rule 4 of the Rules of Appellate Procedure for
determining the “time in which to file the notice of appeal.”
Utah R. Civ. P. 58A(f). As noted above, rule 4(b)(1)(F) sets forth
the time to file a notice of appeal only when a post-judgment
motion for attorney fees has been filed. Thus, it is clear that rule
58A(f) is meant to address those situations in which a party files
a motion for attorney fees after entry of a judgment that
otherwise would be final for purposes of appeal.1 It does not


1. The advisory committee note to rule 58A also supports this
conclusion. The note specifically states that the rule, in
connection with changes to rule 4 of the Utah Rules of Appellate
Procedure, is meant to “change the effect of a motion for attorney
fees on the appealability of a judgment.” Utah R. Civ. P. 58A
advisory committee note (emphasis added). The advisory
                                                   (continued…)


20170720-CA                     3                2017 UT App 209
                      McQuarrie v. McQuarrie


affect the appealability issue in this case in which the district
court’s order was never final because it contemplated additional
actions by the parties.2

¶6      Accordingly, because the August 9, 2017 order was not
final for purposes of appeal this court lacks jurisdiction to hear
the appeal. When this court lacks jurisdiction, it must dismiss the
appeal. See Loffredo, 2001 UT 97, ¶ 11. The appeal is, therefore,
dismissed without prejudice to the filing of a timely appeal after
the district court enters a final, appealable order.




(…continued)
committee note makes no mention of district court orders that
themselves contain language awarding attorney fees but that
defer determination of the amount.

2. We address the rules only as they relate to the issue of finality
for purposes of appeal. We do not address whether the new
rules impact the issue of finality as it relates to the enforceability
of a judgment.




20170720-CA                      4                2017 UT App 209